                                                       1
                                                           Kelly H. Dove
                                                       2   Nevada Bar No. 10569
                                                           Tanya N. Lewis
                                                       3   Nevada Bar No. 8855
                                                           SNELL & WILMER L.L.P.
                                                       4   3883 Howard Hughes Parkway
                                                           Suite 1100
                                                       5   Las Vegas, Nevada 89169
                                                           Telephone: 702.784.5200
                                                       6   Facsimile: 702.784.5252
                                                           Email: kdove@swlaw.com
                                                       7          tlewis@swlaw.com
                                                       8   Attorneys for Defendant Wells Fargo Bank, N.A.
                                                       9                                  UNITED STATES DISTRICT COURT

                                                      10                                          DISTRICT OF NEVADA

                                                      11

                                                      12   SHIRLEY L. ROOP, an individual,
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                   Case No. 2:21-cv-00983-APG-EJY
                                                      13                           Plaintiff,
Snell & Wilmer
                    Las Vegas, Nevada 89169




                                                                                                                  STIPULATION AND ORDER TO
                                                           vs.                                                    EXTEND DEFENDANT WELLS FARGO
                         LAW OFFICES




                                                      14
                          702.784.5200




                                                                                                                  BANK, N.A.’S TIME TO RESPOND TO
                               L.L.P.




                                                      15   JPMORGAN CHASE BANK, N.A., a national                  PLAINTIFF’S COMPLAINT
                                                           banking association; WELLS FARGO BANK,
                                                      16   N.A., a national banking association;                  (THIRD REQUEST)
                                                           EQUIFAX INFORMATION SERVICES,
                                                      17   LLC, a foreign limited-liability company;
                                                           EXPERIAN INFORMATION SOLUTIONS,
                                                      18   INC., a foreign corporation; INNOVIS DATA
                                                           SOLUTIONS, INC., a foreign corporation,
                                                      19
                                                                                   Defendants.
                                                      20

                                                      21            It is hereby stipulated by and between Plaintiff Shirley L. Roop (“Plaintiff”), through her
                                                      22   attorney, the law firm Law Office of Kevin L. Hernandez and Defendant Wells Fargo Bank, N.A.
                                                      23   (“Wells Fargo”), through its attorneys, the law firm of Snell & Wilmer L.L.P., as follows:
                                                      24
                                                                    In the interest of conserving client and judicial resources, Plaintiff and Wells Fargo stipulate
                                                      25
                                                           and agree that Wells Fargo shall have an extension until July 23, 2021, in which to file its
                                                      26
                                                           responsive pleading.
                                                      27

                                                      28

                                                           4833-9448-6001
                                                       1            This is the parties’ third request for an extension of time to respond to the Complaint, and
                                                       2   is not intended to cause any delay or prejudice to any party, but is requested for good cause. The
                                                       3   parties are currently discussing a possible early resolution of this matter.
                                                       4

                                                       5   Dated: July 8, 2021                                       SNELL & WILMER L.L.P.

                                                       6

                                                       7                                                         By: /s/ Tanya N. Lewis
                                                                                                                      Kelly H. Dove
                                                       8                                                              Nevada Bar No. 10569
                                                                                                                      Tanya N. Lewis
                                                       9                                                              Nevada Bar No. 8855
                                                                                                                      3883 Howard Hughes Parkway
                                                      10                                                              Suite 1100
                                                                                                                      Las Vegas, Nevada 89169
                                                      11
                                                                                                                     Attorneys for Defendant Wells Fargo
                                                      12                                                             Bank, N.A.
             3883 Howard Hughes Parkway, Suite 1100




                                                      13
Snell & Wilmer
                    Las Vegas, Nevada 89169




                                                           Dated: July 8, 2021                                       LAW OFFICE OF KEVIN L. HERNANDEZ
                         LAW OFFICES




                                                      14
                          702.784.5200
                               L.L.P.




                                                      15
                                                                                                                 By: /s/ Kevin L. Hernandez*
                                                      16                                                              Kevin L. Hernandez
                                                                                                                      Nevada Bar No. 12594
                                                      17                                                              8872 S. Eastern Avenue, Suite 270
                                                                                                                      Las Vegas, Nevada 89123
                                                      18                                                              kevin@kevinhernandezlaw.com
                                                      19                                                             Attorney for Plaintiff
                                                      20                                                             e-signed with permission via email
                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                           4833-9448-6001
                                                                                                           -2-
                                                       1                                             ORDER
                                                       2

                                                       3            IT IS HEREBY ORDERED THAT Wells Fargo’s time to respond to Plaintiff’s
                                                       4   Complaint is extended to July 23, 2021.
                                                       5

                                                       6   IT IS SO ORDERED.

                                                       7
                                                                                                     UNITED STATES MAGISTRATE JUDGE
                                                       8
                                                                                                     DATED July 8, 2021.
                                                       9
                                                           Respectfully submitted by:
                                                      10
                                                           SNELL & WILMER L.L.P.
                                                      11
                                                           /s/ Tanya N. Lewis
                                                      12   Kelly H. Dove, Esq.
                                                           Tanya N. Lewis, Esq.
             3883 Howard Hughes Parkway, Suite 1100




                                                      13   3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                           Las Vegas, NV 89169
                    Las Vegas, Nevada 89169




                                                           Telephone: (702) 784-5200
                         LAW OFFICES




                                                      14
                          702.784.5200




                                                           Attorneys for Defendant
                               L.L.P.




                                                      15   Wells Fargo Bank, N.A.

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                           4833-9448-6001
                                                                                                     -3-
